Citation Nr: 1210563	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear for a Travel Board hearing in September 2011; however, he requested the hearing be rescheduled.  The RO rescheduled his hearing in January 2012, but the Veteran failed to report and no request for postponement has been received.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

In a July 1996 correspondence, the Veteran raised a claim seeking entitlement to a to a total disability evaluation, based on individual unemployability (TDIU), which remains open and pending because the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, in a September 2007 statement, he raise a claim for increased disability evaluations for left knee and left shoulder conditions that also have not been addressed by the AOJ.  The Board does not have jurisdiction over these matters and must refer the claims to the AOJ for appropriate development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has provided a competent and very credible account of low back symptomatology, to include onset and functional impairment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the medical evidence of record confirms his current diagnosis of a low back condition and service connection is in effect for left knee and left shoulder conditions.  On these facts, VA has a duty to provide the Veteran an appropriate examination related to the present claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board is without discretion and must remand the claim for development of this nature.  

Although the RO formally determined in November 2007 that records from the Social Security Administration are not available, the Board notes that the Veteran receives regular VA low back treatment but records, dated prior to November 2004 and since December 2007, have been associated with the claims folder.  While not definitive, the record also suggests the Veteran receives relevant private treatment; however, the record does not reflect sufficient attempts to obtain these records.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may (I) submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his low back symptomatology, to include any possible relationship to a service-connected disability; and (II) submit medical statements in support of his claim, to include as referenced in his February 2008 Appeal to Board of Veterans Appeals (VA Form 9).  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO must contact the Veteran, to ascertain any private treatment(s) and/or hospitalization(s) related to his low back condition.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back condition, dated prior to November 2004 or since December 2007.  Any negative response should be in writing, and associated with the claims folder.

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for an appropriate VA examination, to determine the nature, onset and etiology of his claimed low back condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

The examiner must diagnose all low back conditions found to be present, if any.  Then, for each diagnosed condition, the examiner should state whether it is at least as likely as not the condition is: (a) related to military service; (b) had its onset in-service or within one year of separation; and (c) related to any service-connected disability, specifically to include left knee and left shoulder conditions.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent and credible account of symptomatology; (II) a February 2006 VA treatment record; (III) an April 2006 VA primary care note; (IV) VA nursing consultation records, dated in May 2006 and June 2006, and any other evidence deemed relevant.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

6.  Then, readjudicate the present matter.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

